May I begin, on behalf of His Majesty King 
Mswati III, Her Majesty the Indlovukazi - the Queen Mother and the whole 
Swazi nation, by conveying to you all the greetings and good wishes of the 
Kingdom of Swaziland. 
I offer my country's sincerest congratulations to Mr. Ganev on his 
well-deserved election to the presidency of the United Nations General 
Assembly at this forty-seventh session. We are most confident in his ability 
to guide deliberations in this distinguished gathering towards successful 
conclusions. 
Allow me also to express Swaziland's gratitude to his predecessor, 
Ambassador Samir Shihabi of Saudi Arabia, for his extremely effective 
leadership as President at the forty-sixth session, during which much valuable 
work was conducted. 
Our thanks and admiration are also due to the members of the Bureau, 
whose role in the day-to-day activities is central to the success of the 
Assembly. 
I should also like to take this opportunity to express Swaziland's 
appreciation of the outstanding service given this Organization by the former 
Secretary-General, Mr. Javier Perez de Cuellar, whose diplomatic experience 

and dynamic leadership contributed so much to the re-emergence of the United 
Nations as the only international institution with the influence to improve 
social, economic and political standards throughout the world. 
Our congratulation, too, go to his successor, our new Secretary-General, 
Mr. Boutros Boutros-Ghali, who has already shown the experience, diplomacy and 
wisdom necessary to make a success of this most important and challenging post. 
We wish him strength through God's held and blessing as he continues to 
lead us in these difficult times. 
This year has seen the admission of new Member States, once again 
demonstrating the principle of extending the advantages of membership to all 
who desire to embrace our founding Charter. We welcome our new Members, and 
we are confident that their presence will contribute substantially towards 
this new age of international understanding and cooperation, as we strive to 
attain universal harmony. 
Many obstacles remain in the way of true international peace and 
stability but, as has been shown in the past, with the release of East-West 
tension and the subsequent removal of the atmosphere of fear and mistrust 
which had so clouded past deliberations, this forum remains our one hope in 
our search for acceptable solutions to the many challenges that confront us. 
Although the Kingdom of Swaziland remains, thankfully, peaceful and 
stable, it is a fact that, in these times of global interdependence, we are 
subject to, and affected by, the pressures or events occurring outside our 
borders; not just in our own subregion but also by the tragedies and crises 
occurring throughout the world. 
The role of the United Nations as the most powerful and influential body 
for immediate humanitarian aid, and as the most acceptable international 

broker for peace, continues to stretch our collective resources to the 
utmost. The priorities for our efforts become ever harder to define, as the 
incidence of disaster and conflict, with their corresponding calls on our 
resources, appear to increase. 
We in Swaziland accept our responsibility, through our membership of the 
United Nations, to lend our support wherever the call for humanitarian aid, 
and assistance to end the bloodshed of a conflict, is made, regardless of our 
direct or indirect involvement in those situations. 
Our regular and prompt payment of dues testifies to our commitment to 
this policy, and we are proud of our record. 
The various unresolved conflicts on our own continent are, of course, of 
primary consideration to us, and of immediate concern is the situation 
affecting our neighbour. South Africa. 
We have watched as the momentous changes of the last two years have 
brought the inevitable ebb and flow of hope and despair. We have been 
constant in our support of a peaceful process, through negotiation, towards 
the establishment of a new South Africa whose guiding principles would be 
acceptable to all partners, and we have been reassured by the words and 
actions of the United Nations in its acceptance of that goal. 
We have suffered along with the victims, many of Swazi origin, of the 
terrible violence that continues to plague the peace process; and we welcomed 
the initiative of the United Nations in dispatching a team of observers, under 
the capable leadership of the distinguished Special Envoy, Mr. Virendra Dayal, 
to assess the violence in the townships. We are confident that they will 
successfully bring to bear their collective expertise and experience in 
helping to resolve this most distressing problem. 

Swaziland now urges all political leaders in South Africa to put aside 
their differences and to return to the negotiating table in a spirit of 
compromise and conciliation for the sake of their country and for the future 
of their children. 
We in southern Africa can only pray that there will be an early, peaceful 
conclusion of the process, so that we too can benefit from the advantages that 
closer social and economic links with a new South Africa will inevitably bring 
us and the other countries of the subregion. 

The situation within the borders of our other neighbour, Mozambique, 
offers at last some ray of hope for an early resolution, and our support for 
the processes of peace there seem finally to have been rewarded. Swaziland 
wishes to express its deepest admiration and praise for all those involved in 
the peace negotiations between FRELIMO and RENAMO, which resulted in the 
momentous accord signed in Rome last month. In particular, the efforts of the 
Governments of Italy, Portugal and the United States, and the individual 
contribution of His Excellency President Robert Mugabe, deserve our applause. 
But without the commitment of both sides of the dispute to peaceful 
settlement, the assistance and advice of these international friends would 
have been worthless. We salute the initiatives of both parties and entreat 
them to carry through the undertakings of the accord without further bloodshed 
and with a determination to regain the peace which has so long been denied the 
Mozambican people. 
The crisis in Mozambique has a great and direct bearing on our own 
situation. At least 80,000 Mozambican refugees currently enjoy Swazi 
hospitality at continuing great expense to our national economy in the 
form of resources in land, finance, employment opportunities and other social  
services. We, and indeed the refugees themselves, look forward to the 
resumption of a secure and peaceful atmosphere in Mozambique so that  
repatriation can reasonably take place and thus relieve the pressure of the  
substantial burden that is being carried by us. 
Just as we continue to rely on the efforts of the United Nations High 
Commissioner for Refugees and other humanitarian agencies for help in coping 
with these unfortunate victims, so we shall be looking for assistance when the 
time comes for them to return home. We are confident that we, and the 
refugees, deserve such aid. 
Swaziland welcomed the end of hostilities in Angola, and we would like to 
express our appreciation to those whose efforts brought the crisis to an end. 
We now join the rest of the international community in praying for a 
successful election process so that all Angolans will be able to reap the 
benefits of peace. 
The horrifying situation in Somalia continues to give us cause for grave 
concern. The almost unbelievable proportions of the disastrous effects of 
famine and the continuing interfactional fighting beg action on an 
international scale. We fully support all United Nations efforts to bring 
relief to the starving, suffering millions. Words mean little in such 
circumstances, but the people of Somalia should know that our prayers are with 
them; with God's blessing and with positive assistance from us, they will pull 
through this dark episode in their country's history. 
The situations in Chad, the Sudan and Liberia also give little cause for 
hope for early solutions. Again, we pledge our full support to all efforts to 
bring about peaceful and lasting solutions to these problems which affect the 
stability of our continent. 
In Europe, too, the ravages and upheaval of war and social change have 
had their devastating effect. The situation in former Yugoslavia in 
particular gives immediate cause for concern, with the ongoing war in Bosnia 
and Herzegovina and the crises of uncertainty in the other newly-independent 

States. The efforts of the United Nations and the European Community to bring 
about peace are to be applauded and they deserve our fullest support. We pray 
that sense will prevail amongst the leaders of different factions and that use 
will be made of the negotiating table in bringing about an early end to the 
horrific bloodshed in this unfortunate corner of Europe. 
We applaud the work of the United Nations Special Envoy, Mr. Cyrus Vance, 
and that of the European representative. Lord Owen, in their extremely 
difficult task as intermediaries. The performance of the multinational 
monitoring force, operating under the most frustrating and challenging 
conditions, is also in the best United Nations traditions and deserves our 
admiration and praise. 
Swaziland has been watching with great interest, and not a little 
optimism, the developments over the last year in the Middle East. The 
disputes and conflicts in this important area have for too long been the cause 
of international concern, and we welcome all efforts to bring about an 
atmosphere in which all parties can resolve their differences. The Government 
of the United States of America, in particular, deserves mention in its 
determination to get the Middle East peace initiative up and running. 
Moreover, the latest conciliative remarks by His Excellency, the new Israeli 
Prime Minister, with the correspondingly constructive responses from the 
affected countries, give cause for encouragement that our prayers for positive 
steps towards the achievement of lasting peace in the whole region may at last 
be answered. Much, of course, remains to be done, but we can only support and 
encourage all initiatives towards the achievement of this aim. 

Swaziland is distressed to hear of the latest disasters which have 
afflicted some areas of Pakistan, Bangladesh, the Philippines, the United 
States of America and other countries in different parts of the world. The 
disasters which have caused so many thousands of deaths and destroyed the 
homes of millions constitute a crisis of unprecedented proportions. We join 
others in the international community in pledging our moral support for 
immediate substantial aid to relieve the suffering and to help rebuild the 
shattered economies of these areas. 
Swaziland joined the rest of the United Nations last year in welcoming 
the two Koreas as Members of our Organization. The resolution of the crisis 
between these two countries has been on our agenda for a long time, and 
Swaziland welcomes and supports any initiative to bring about an atmosphere of 
conciliation and peace between them. 
We call on the people of Afghanistan to use the present opportunity for 
peace to bury any divisive differences between them and to move on with the 
task of national reconciliation and economic development so that all may enjoy 
the hard-won fruits of peace. 
In Cambodia, we have welcomed the efforts of our sizeable United Nations 
presence in assisting with the consolidation of positive trends towards peace 
and stability. We look forward to having a unified Cambodia add its 
influential support in the restoration of peace throughout the region of 
Indo-China. 
In these and other conflicts around the world, the United Nations has 
distinguished itself in trying to act as brokers for peace and as the provider 
of humanitarian aid. This has been achieved, often in the most hazardous and 
difficult circumstances, but with an increasing rate of success and with the 
noblest intentions of creating a safer, more stable world. To that end, the 
 
initiatives towards limiting proliferation of weapons of mass destruction are 
of paramount importance in our efforts to bring about true international peace 
and harmony, and Swaziland gives these efforts its fullest support. 
The pressing issue of the environment was important enough to attract all 
members of the United Nations family to the Earth summit in Brazil earlier 
this year. 

The commitment shown there by all participants, and ratified by a number 
of far-reaching treaties, to address the multiple problems posed by man's 
thoughtlessness and ignorance was fully justified and was a timely reminder of 
how much irreparable damage we have already caused. For us in Swaziland, the 
Summit served as a catalyst in our efforts to become more aware of our 
environmental responsibilities, and we are now taking those responsibilities 
very seriously indeed. In fact, no greater reminder of our own reliance on 
our natural resources was needed, as we found ourselves in the middle of the 
worst drought on record. 
It is ironic that, as we strive as a nation to develop along the right 
paths and as our economic base becomes more and more dependent on increasingly 
sophisticated industrial development, it takes the failure of a basic natural 
resource to make us realize how complete our reliance still is on the basic 
gifts of nature and how carefully we must nurture our country's precious 
resources to ensure that future generations inherit a fruitful and productive 
land. 
We are indebted to the United Nations for its prompt response in 
convening the successful pledging conference in Geneva in June to benefit 
those who have been hardest hit by the drought, and our gratitude is also due 
those in the international community that responded so generously. 
But a short-term response is not enough. We in the region have 
recognized that our emphasis must now be on ensuring that we are adequately 
prepared for any such natural disaster in the future. We shall be looking to 
the Organization for advice and assistance so that our people may never again 
suffer as they have this past season. 

One principle to which Swaziland is attaching increasing importance is 
the linkage of our nation's development, both social and economic, to a 
dependence on closer cooperation with our regional partners. Social 
development is inextricably linked to economic performance, and the 
eradication of many of our national social problems, such as poverty, 
unemployment, crime and the like, depends on improvement in our economic 
situation. 
Our membership in such regional organizations as the Preferential Trade 
Area Authority and the Southern African Development Coordination Conference 
and the Treaty signed recently at the Organization of African Unity (OAU) 
summit in Abuja, establishing the African Economic Community, point out our 
strong commitment to improving our economic performance through closer 
economic and trade cooperation with the rest of our continent. Those 
organizations and initiatives are serious attempts by Africans, for the 
benefit of Africa, to pull themselves out of the economic and social quagmire 
of recent years. We deserve and expect the support, encouragement and 
positive assistance of the international community if we are to make a success 
of it and thereby reduce future dependence on the developed world. 
Africa is disturbed to see much-needed developmental funds being diverted 
to other targets, and while Swaziland, for one, is making every effort to 
prepare itself to stand on its own, our country and others in our subregion 
are still in desperate need of continuing assistance in many areas, precisely 
so that we shall be able to establish the mechanisms and organizations that 
will allow Africa to be self-sufficient in the future. 
Swaziland hopes and prays that Africa will not be neglected now at a time 
when assistance is most needed. That fact has been driven forcefully home to 

us with the production of the latest World Economic Survey, which, as is 
inevitable in the midst of an international economic recession, has once more 
painted a miserable picture for developing countries. For Africa, in 
particular, the litany of depressing economic news makes for distressing 
reading. 
One area of particular concern to us as we strive to become less 
dependent on the developed world is the widening gap between North and South, 
between the primary-commodity producers and the manufacturers of finished 
products, a situation exacerbated by the protectionist trade policies employed 
by some and by the inability to bring to a successful conclusion, so far, the 
Uruguay Round of the General Agreement on Tariffs and Trade. 
Those are some of the areas which inhibit the release of the developing 
world from the chains of dependence on the developed countries. We appeal to 
all to address these problems in the only way that will produce results: in 
the spirit of true international brotherhood within this family of nations. 
Our Organization has much to be proud of and much still left to do. The 
United Nations remains the only truly global forum in which the world's 
problems can be discussed and from which the collective experience and 
expertise of all our Member nations can be pooled to find solutions. 
Swaziland is proud to count itself one among this illustrious company and, on 
behalf of His Majesty King Mswati III, Her Majesty the Indlovukazi and the 
whole Swazi nation, I have the honour of once more reaffirming my Kingdom's 
commitment to the guiding principles enshrined in the Charter of the United 
Nations. 
May almighty God watch over the deliberations of the Assembly and reward 
it with the success it deserves. 
